Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), entered February 8, 2006, which granted plaintiffs’ *241motion to restore the case to the calendar and denied defendant’s application to compel plaintiffs to provide proper authorizations and x-ray and MRI films, unanimously modified, on the facts, to the extent of requiring plaintiffs, within 30 days of service upon them of a copy of this order with notice of entry thereof, to provide defendant with proper authorizations and x-ray and MRI films, and otherwise affirmed, without costs.
Plaintiffs failed to provide defendant with court-ordered, post-note of issue discovery relevant to the inquest ordered following the striking of defendant’s answer. We therefore modify the order to require plaintiffs to comply with the court-ordered discovery obligations. We decline to disturb the court’s exercise of discretion in denying defendant’s request to transfer the case to Civil Court pursuant to CPLR 325 (d) (see Matter of Hill v Smalls, 49 AD2d 724 [1975], appeal dismissed 38 NY2d 893 [1976]). Defendant’s remaining claims are unavailing. Concur— Tom, J.P., Andrias, Marlow, Nardelli and McGuire, JJ.